Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. 9,911,650. Although the claims at issue are not identical, they are not patentably distinct from each other because similar subject matter is claimed:
Similar subject matter being:
forming a gate structure on a semiconductor substrate;
forming a source/drain feature spaced a distance from the gate structure;
 feature to form a second metal oxide:
depositing a dielectric layer over the gate structure and the source/drain feature;
etching a first trench and a second trench in the dielectric layer, wherein the first trench overlies the gate structure and the second trench overlies the source/drain feature;
removing a region of the first metal oxide and a portion of a gate electrode of the gate structure underlying the first trench to provide an extended depth first trench; and
filling the extended depth first trench with a conductive material.
The instant application additionally claims further filling the second trench with a conductive material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the second trench with conductive material, because it is conventionally done in the art to fill the trenches to form communication lines such as word lines, or bit lines, and/or interconnects.
Allowable Subject Matter
Claims 1-5, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to teach:
forming a gate electrode and a source/drain contact structure over a substrate, wherein the gate electrode includes a first metal composition and the source/drain contact structure includes a second metal composition, the second metal composition different than the first metal composition, and wherein the gate electrode and the source/drain contact structure are coplanar;
depositing a dielectric layer over the gate electrode and the source/drain contact structure;
forming a first opening in the dielectric layer over the gate electrode and a second opening in the dielectric layer over the source/drain contact structure; and
performing an etching process by introducing an etchant to a bottom of the first opening to remove a first portion of material and to the bottom of the second opening to remove a second portion of material, wherein the second portion of material is less than the first portion of material; and
depositing a conductive material in the first and second openings after the etching process as stated in claim 1
Also:
forming a gate structure on the substrate and forming source/drain contact structure;
forming a first trench over the gate structure and a second trench over the source/drain contact structure;
performing a cleaning process including etching the gate structure at a first rate to remove a portion of a gate electrode of the gate structure thereby providing a first portion of the gate electrode having a first thickness and a second portion of the gate electrode having a second thickness, the second thickness being less than the first thickness, wherein the cleaning process maintains a thickness of the source/drain contact structure; and
forming a first contact structure on the second portion of the gate electrode and forming a second contact structure on the source/drain contact structure as stated in claim 14.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745